Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
This application is in condition for allowance except for the following formal matters: 

Drawings
The drawings must be amended to show the feature of the elastic flap, as recited in claim 6.

Claims
In claim 7, line 6, “the other end” should be –another end--.
In claim 7, line 12, “the arm” should be –the at least one arm--.
In claim 9, line 7, “the pressure sensor” has no prior antecedent basis.  It appears that claim 9 should depend from claim 8.
In claim 13, line 5, “the tooth” should be –a tooth--.
In claim 15, line 2, “the moving range” has no prior antecedent basis.  It appears that “the” should be changed to –a--.

Reasons For Indicating Allowable Subject Matter
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination, a manipulator as recited in claim 1, having the claimed treatment instrument that can be retracted in the manipulator and can extend out from the manipulator when in use, in combination with the other limitations recited in the claim.
The closest prior art of record appears to be the references to Haack 4917603, Mushabac 5224049, Mushabac 5343391, Mushabac 5448472 and Mushabac 5545039, however these references, taken singly or in combination, do not disclose the manipulator of claim 1.

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772